Citation Nr: 0124158	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  96-41 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent from August 1, 1995 to June 20, 1996 for residuals of 
Caesarian sections.

2.  Entitlement to an increased (compensable) evaluation on 
and after June 21, 1996 for residuals of Caesarian sections.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from July 16, 1980 to 
July 31, 1995.

The current appeal arose from a November 1995 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  

The RO, in pertinent part, granted entitlement to service 
connection for residuals of Caesarian sections and assigned a 
noncompensable evaluation under Diagnostic Codes 7699-7805, 
effective August 1, 1995, the day following separation from 
service.  

In February 1997, the RO assigned an increased (compensable) 
evaluation of 10 percent for residuals of Caesarian sections 
from August 1, 1995 to June 20, 1996 and zero percent 
(noncompensable) effective June 21, 1996 under Diagnostic 
Codes 7699-7819.  Subsequently, jurisdiction of the veteran's 
file was transferred to the RO in Houston, Texas.  

This matter was previously before the Board of Veterans' 
Appeals (Board) in July 1999 at which time it was remanded to 
the RO for further development and adjudicative actions.  

In February 2001 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.



FINDINGS OF FACT

1.  The symptomatology of residuals of Caesarian sections was 
analogous to exfoliation, exudation or itching involving an 
exposed surface or extensive area, for the period from August 
1, 1995 to June 20, 1996.

2.  The symptomatology of residuals of Caesarian sections has 
been analogous to slight, if any, exfoliation, exudation or 
itching for the period since June 21, 1996.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent from August 1, 1995 to June 20, 1996 for residuals of 
Caesarian sections have not been met.  38 U.S.C.A. §§  1155; 
5107 (West 1991 and Supp. 2001);  38 C.F.R. §§ 4.7, 4.20, 
4.116, Diagnostic Code 7699, 4.118, Diagnostic Code 7819 
(2000).

2.  The criteria for an increased (compensable) evaluation on 
and after June 21, 1996 for residuals of Caesarian sections 
have not been met.  38 U.S.C.A. §§  1155; 5107;  38 C.F.R. §§ 
4.7, 4.20, 4.116, Diagnostic Code 7699, 4.118, Diagnostic 
Codes 7819 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that the veteran had a vertical 
cervical tear repaired following a Cesarean section secondary 
to giving birth in September 1989.  

At her follow-up examination she complained of burning and 
slight sharp pains around the incision.  She was diagnosed 
with parathesias around the incision, not unexpected, and no 
wound infection.  Medical records from a routine examination 
in November 1989 showed a normal examination.  In 1992 she 
underwent a second Cesarean section, and a bilateral tubal 
ligation.  A Gynecological Cytology Report in January 1995 
showed normal gynecological findings.

A post-service VA general medical examination was conducted 
in October 1995.  The veteran reported, in pertinent part, 
that she had had two C-sections.  After the second C-section 
she developed a wound infection with wound dehiscence, which 
was left open to heal by granulation.  She had an 
"overhang" of skin above the C-section area.  There was a 
persistent foul-smelling odor along with a rash under that 
area.  Examination revealed the abdomen with adipose tissue 
with a roll of skin above a bikini incision.  There was no 
rash or tenderness to palpation.  The diagnosis was wound 
dehiscence following the second C-section with persistent 
adipose tissue overhanging the incision with recurrent fungal 
infection.

In her notice of disagreement with the RO's determination of 
November 1995, the veteran contended that the Cesarean 
sections had caused gynecological problems.  In her 
substantive appeal, she contended that the original scar from 
the Caesarian section was painful and had an overlapping skin 
condition, which caused a rash and infections.  She had 
required additional surgery in June 1996 to correct the 
painful and unsanitary condition left by the original 
surgery.

In April 1996 the veteran was seen at a VA Medical Center 
(MC) with complaints of recurrent infections under her 
pannus.  She stated that she had dehiscence of the abdomen 
following a C-section, with subsequent scar formation, which 
had created a protuberance in her abdomen.  She had developed 
recurrent infections at that site, especially in the summer.  

On examination there was minimal rectus diastasis, 
protuberant, pendulous abdomen, and moderate tissue laxity.  
The diagnoses were mild diastasis and moderate tissue laxity, 
hip and thigh fat deposits.  She was scheduled for a full 
abdominoplasty and hip and thigh liposuction.

In June 1996 the veteran underwent an abdominoplasty.  
Follow-up examinations indicated that she had done well, had 
healed well, and had used minimum pain medication.  She was 
happy with the outcome.

A VA gynecological examination was conducted in October 1997.  
The veteran reported that her "belly button" was small and 
had decreased to no sensation in the small area above and 
below the umbilicus.  She complained of "puffy ears" at 
both ends of the incision.  The physical examination was 
limited to observation of the abdomen, which revealed a well-
healed abdominoplastic procedure with two very small areas at 
both ends of the incision, which were somewhat puffy, 
probably secondary to fatty tissue deposits.  There was an 
area of decreased sensation just above and below the 
artificial umbilicus.  The diagnoses were status post 
abdominoplasty with good recovery and Cesarean sections in 
1989 and 1992.

On VA examination of the uterus in January 2001, the veteran 
had no intramenstrual or post coital bleeding.  Her cycles 
had been regular.  She had no complaints of menstrual period 
problems, breast lumps or tenderness, vaginal infections, 
urination or sexual function.  The examiner noted that she 
had a nine to ten week size myomata.  There was no uterine 
prolapse present.  The uterus was not displaced.  There were 
adhesions from the C-section.  There were no menstrual 
disturbances and no rectovaginal fistula present.  There was 
no fecal leakage and no pad was needed.  There was no 
urethrovaginal fistula or urinary incontinence present.  All 
other findings were normal.  

Gynecological laboratory results showed low-grade squamous 
intraepithelial lesion, and detached fragments suggestive of 
high-grade squamous intraepithelial lesion.  The findings 
were negative for dysplasia.  The diagnosis, in pertinent 
part, was no residuals of a C-section found on examination.  
Further diagnosis indicated myomata uteri and cervical 
dysplasia.

In an addendum to the January 2001 VA examination, the 
examiner noted that the veteran's uterus had limited 
mobility.  He further noted that he could not be sure that 
the veteran had adhesions without a laparoscopy, which was 
not medically indicated.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

The United States Court of Appeals for Veteran Claims (Court) 
in Fenderson v. West, 12 Vet. App. 119 (1999) discussed the 
concept of "staged" ratings.  In a claim for a greater 
original rating after an initial award of service connection, 
all of the evidence submitted in support of the veteran's 
claim is to be considered.  In initial rating cases, separate 
ratings can be assigned for separate periods of time based on 
the facts found, this practice is known as "staged" ratings.  
See Fenderson, supra; see also 38 C.F.R. § 4.2 (2000).  The 
first issue on the title page has been recharacterized to 
conform to the Court's holding.

The Board notes that when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (2000).

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000). 

Under 38 C.F.R. § 4.118, Diagnostic Code 7819, benign skin 
growths are to be rated as scars, disfigurement, etc.  The 
provision then further states that Diagnostic Code 7819 may 
be rated as eczema, dependent upon location, extent and 
repugnant or otherwise disabling character of manifestations.  
38 C.F.R. § 4.118, Diagnostic Code 7819.

A superficial scar, poorly nourished, with repeated 
ulceration is evaluated 10 percent disabling.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  A superficial scar that is 
tender and painful on objective demonstration is evaluated 10 
percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

A scar may also be evaluated based on limitation of function 
of a part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2000).

A noncompensable evaluation is assigned for eczema where 
there is slight, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area.  A 10 percent 
evaluation is appropriate for eczema where there is 
exfoliation, exudation or itching if involving an exposed 
surface or extensive area.  If there is constant exudation or 
itching, extensive lesions or marked disfigurement, a 30 
percent evaluation is assigned; and with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant, a 50 percent 
evaluation is assigned.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2000).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2000).  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  


To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 C.F.R. 
§ 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).




Analysis
Duty to Assist

The Board initially notes that the duty to assist has been 
satisfied in this instance.  
The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, including any 
relevant records adequately identified by the veteran as well 
as authorized by her to be obtained.  38 U.S.C.A. § 5103A(b) 
(West Supp. 2001); see also McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

However, pursuant to the 1999 remand, the RO requested 
information concerning the name and service number, location 
and places of treatment since separation from active duty of 
the veteran.  To date no response has been received by the 
veteran.  VA's duty to assist is not a one-way street; the 
veteran also has an obligation to assist in the adjudication 
of her claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

In light of the foregoing, the Board is satisfied that as a 
result of the July 1999 remand, all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to her claim is required to comply with the duty to assist as 
mandated under 38 U.S.C.A. § 5103A (West Supp. 2001). 

In that regard, the veteran was afforded VA examinations in 
October 1995, October 1997 and January 2001.  Moreover, other 
evidence has been obtained which is probative thereof.   

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed.  Congress passed the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), modifying the adjudication of all pending 
claims.  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
appellant.  Therefore, the amended duty to assist law 
applies.  Id; see Holliday, supra.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of her claim pursuant to this 
new law without it first being considered by the RO.  As set 
forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran and her 
representative have been afforded the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and have done so.  

The veteran and her representative have also been apprised of 
the evidence needed to substantiate the claim on appeal.  As 
noted above, the veteran failed to respond to the RO's 
requests of July 1999 and December 2000 for assistance in 
development of her claim.  Further, the record is replete 
with a rating decision, correspondence, statement of the case 
and supplemental statements of the case, all advising of the 
nature of the RO's adjudications, evidence reviewed and 
needed, and application of criteria.  In view of the 
foregoing, the Board finds that the veteran will not be 
prejudiced by its actions and that a remand of the case to 
the RO for adjudication of her claim for increased 
compensation benefits under the new law would only serve to 
further delay resolution of her claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Increased Evaluation

The RO has evaluated the veteran's residuals of Caesarian 
sections disability under 38 C.F.R. § 4.116, Diagnostic Code 
7699 and § 4.118, Diagnostic Code 7819 and assigned a 10 
percent disability evaluation from August 1, 1995 to June 20, 
1996 and a noncompensable evaluation from June 21, 1996.  

The veteran essentially claims that she has gynecological 
problems as a result of the C-sections and such 
symptomatology warranted an evaluation in excess of 10 
percent from August 1, 1995 to June 20, 1996, and a 
compensable evaluation from June 21, 1996. 

38 C.F.R. § 4.116, Diagnostic Code 7699 references the 
criteria for gynecological conditions.  Diagnostic Codes 7610 
through 7612 provide evaluations for disease or injury of the 
vulva, vagina, and cervix, respectively.  Diagnostic Codes 
7613-7615 provide evaluations for disease or injury or 
adhesions of the uterus, fallopian tube and ovary, 
respectively.  Symptoms that do not require continuous 
treatment are assigned a zero percent (noncompensable) 
evaluation; 10 percent is assigned when symptoms require 
continuous treatment and 30 percent is assigned when symptoms 
are not controlled by continuous treatment.

In a determination of whether an increased evaluation for 
residuals of Caesarian sections is warranted for the periods 
in question under Diagnostic Codes 7610 through 7615, the 
Board finds that the veteran's reported symptoms for the 
stated periods were not manifested by any of the above 
mentioned gynecological conditions as a result of the C-
sections she had undergone during service.  

The medical evidence shows a gynecological cytology report in 
January 1995 with normal gynecological findings.  In January 
2001 the veteran had no uterine prolapse, menstrual 
disturbances, rectovaginal fistula, fecal leakage, 
urethrovaginal fistula, urinary incontinence or a displaced 
uterus.  Although it was noted that she had adhesions from 
the C-section, there was no report of symptoms that required 
or were not controlled by continuous treatment.  Moreover, 
her diagnoses of myomata uteri and cervical dysplasia were 
shown to be unrelated to the C-sections.  

Based upon the foregoing, an increased evaluation for the 
subject periods for residuals of Caesarian sections is not 
warranted under 38 C.F.R. § 4.116, Diagnostic Codes 7610 
through 7615. 

Under 38 C.F.R. § 4.118, Diagnostic Code 7819, benign new 
growths of the skin are to be rated as scars and as eczema 
where applicable.  In this case, an evaluation in excess of 
10 percent for the veteran's residuals of Caesarian sections 
disability is not for application for the period from August 
1, 1995 to June 20 1996.  Under the pertinent criteria for 
scars (Diagnostic Codes 7803, 7804 and 7805) the maximum 
evaluation is 10 percent.  Consequently, these codes are 
absent criteria for assignment of a rating in excess of the 
10 percent assigned for the period from August 1, 1995 to 
June 20, 1996.  

In considering whether a compensable evaluation is warranted 
for the period on and after June 21, 1996 for residuals of 
Caesarian sections under Diagnostic Codes 7803, 7804 or 7805, 
the Board finds that the evidence does not establish that the 
veteran's C-section was manifested by a scar or scars that 
were either superficial, poorly nourished, with repeated 
ulceration, tender and painful on objective demonstration, or 
had functional limitations as required under these criteria 
for a compensable evaluation of 10 percent.

As noted above, a 10 percent evaluation was assigned under 
Diagnostic Code 7806 (eczema) for the period from August 1, 
1995 to June 20, 1996 for residuals of Caesarian sections, 
specifically abdominal rectus diastasis with panus and 
recurrent fungal infections which required surgical 
correction.  In order to warrant the next higher evaluation 
of 30 percent under this diagnostic code, the medical 
evidence must have shown that the veteran's C-section 
disability was productive of eczema with exudation or 
constant itching, extensive lesions, or marked disfigurement, 
and such is not established in the record.  

The VA examination in October 1995 revealed the abdomen with 
adipose tissue with a roll of skin above the incision.  There 
was no rash or tenderness to palpation.  The VAMC outpatient 
treatment reports show that the veteran had minimal rectus 
diastasis, protuberant, pendulous abdomen with moderate 
tissue laxity.  Reports subsequent to an abdominoplasty, 
performed in June 1996, noted that she was doing well and was 
pleased with the results of the surgery.  There were no signs 
or symptoms of infection.  Furthermore, in January 2001 the 
VA examiner concluded that there were no residuals of a C-
section found on examination.  Thus, the veteran's 
symptomatology associated with residual of C-sections does 
not approximate the criteria for an evaluation in excess of 
the 10 percent assigned.  Therefore a higher evaluation of 30 
percent is not warranted.

Moreover, a compensable evaluation of 10 percent on and after 
June 21, 1996 is not warranted under Diagnostic Code 7806 as 
the evidence does not demonstrate that the veteran's C-
section disability was manifested by exfoliation, exudation 
or itching, involving an exposed surface or extensive area.

Based upon the forgoing, the criteria for higher evaluations 
for residuals of Caesarian sections under Diagnostic Code 
7806 for the subject rating periods under consideration have 
not been met.

According to the decision of the Court in Fenderson, supra, 
because this appeal arose from the veteran's disagreement 
with the rating assigned in connection with her original 
claim of entitlement to service connection for residuals of 
Cesarean sections, "staged," ratings for separate periods of 
time, based on the facts found, must be considered.  See 
Fenderson, supra.  In this case, the RO has in effect 
assigned staged ratings for residuals of Cesarean sections, 
and in view of the Board's denial of entitlement to an 
increased evaluation for either rating period in question, 
there exists no basis upon which to predicate assignment of 
"staged" ratings. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent from August 1, 
1995 to June 20, 1996 and for a compensable evaluation on and 
after June 21, 1996 for residuals of Cesarean sections.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


Additional Consideration

With respect to the above claim, the Board observes that in 
light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record, and to identify all potential theories 
of entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO's conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO provided the veteran with 
the provisions of 38 C.F.R. § 3.321(b)(1); however, the RO 
did not grant the veteran an increased evaluation on this 
basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
her case to the Director for review for consideration of 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1).

As to the disability presented in this case, the Board cannot 
conclude that the residuals of Caesarian sections have been 
shown to have required frequent inpatient care, or to have 
markedly interfered with employment. 

The regular schedular standards as applied to the veteran's 
case adequately compensate her for the demonstrated level of 
impairment produced by her service-connected disability.  No 
evidentiary basis has been presented upon which to predicate 
referral of the veteran's case to the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular evaluation.

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether 
they have been raised by the veteran or her representative, 
as required by Schafrath, supra.  In this case, the Board 
finds no other provision upon which to assign an increased 
evaluation.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
from August 1, 1995 to June 20, 1996, for residuals of 
Caesarian sections is denied.

Entitlement to an increased (compensable) evaluation on and 
after June 21, 1996, for residuals of Caesarian sections is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

